UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

OLGA HERNANDEZ, )
)

Plaintiff, )

)

v. ) Civil Case No. 08-1716 (RJL)

)

CARLOS M. GUTIERREZ, Secretary, )
U.S. Department of Commerce, )
)

Defendant. )

oRDER V&
For the reasons set forth in the Memorandum Opinion entered thi day of

March 2012, it is hereby
ORDERED that defendant’s Motion for Summary Judgment [Dkt. #33] is
GRANTED; and it is further

ORDERED that the above-captioned case is DISMISSED.

SO ORDERED.

f

'//

RICHARD J. LE